            Case 3:20-cv-11765-MGM Document 26 Filed 10/15/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                  SPRINGFIELD DIVISION
 MASSACHUSETTS FAIR HOUSING
   CENTER,
 HOUSING WORKS, INC.,
           Plaintiffs,
                    v.
                                                             No. 3:20-cv-11765-MGM
 U.S. DEPARTMENT OF HOUSING AND                            The Hon. Mark G. Mastroianni
    URBAN DEVELOPMENT,
 BEN CARSON, Secretary of the U.S.
   Department of Housing and Urban
   Development,
           Defendants.

                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
            MOTION FOR LEAVE TO FILE SUPPLEMENTAL DECLARATIONS

       This Court should deny Plaintiffs’ motion for leave to file supplemental declarations on the

eve of this Court’s October 16, 2020 hearing. Pls.’ Mot. for Leave to File Reply Br. and Supplemental

Decls., ECF No. 25. The declarations, which seek to shore up Plaintiffs’ arguments in support of their

motion to stay the effective date of HUD’s Final Rule, are untimely; the facts should have been

included in Plaintiffs’ moving brief. This Court should not consider them now.

       Plaintiffs have already had ample opportunity to marshal their evidence in support of a stay

and cannot backfill their motion now. The Final Rule was published on HUD’s website on September

3, 2020, in the Federal Register September 24, 2020, and first proposed more than two years ago.1 See

HUD, Reconsideration of HUD’s Implementation of the Fair Housing Act’s Disparate Impact

Standard, 83 Fed. Reg. 28560 (June 20, 2018); HUD, HUD’s Implementation of the Fair Housing




       1
         Indeed, a quick glance at Plaintiffs’ proposed supplemental declarations reveals no
information that could not have been included in the moving brief. See generally Proposed
Supplemental Decl. of Armen Merjian, ECF No. 25-2; Proposed Supplemental Decl. of Meris
Bergquist, ECF No. 25-3.
                                                  1
           Case 3:20-cv-11765-MGM Document 26 Filed 10/15/20 Page 2 of 4



Act’s Disparate Impact Standard, 84 Fed. Reg. 42854 (Aug. 19, 2019); HUD, HUD’s Implementation

of the Fair Housing Act’s Disparate Impact Standard, 85 Fed. Reg. 60288 (Sept. 24, 2020) (to be

codified at 24 C.F.R. § 100.5(b), 100.70(d)(5), 100.120(b), 100.130(b), 100.500).

        This Court should decline to consider Plaintiffs’ new or “supplemental” facts in support of

arguments raised or revised for the first time in their reply brief. Accord Hilsinger Co. v. Kleen Concepts,

LLC, No. CV 14-14714-FDS, 2017 WL 3841468, at *7 (D. Mass. Sept. 1, 2017) (“It is well-settled

that ‘it is generally inappropriate for a moving party to advance new arguments and supporting facts

in a reply brief.’” (quoting United States v. Tsarnaev, 2015 WL 45879, at *2 (D. Mass. Jan. 2, 2015))); see

also Noonan v. Wonderland Greyhound Park Realty LLC, 723 F. Supp. 2d 298, 349 (D. Mass. 2010) (“The

purpose of a reply memorandum is not to file new arguments that could have been raised in a

supporting memorandum.” (citing Wills v. Brown University, 184 F.3d 20, 27 (1st Cir. 1999))); Solta Med.,

Inc. v. Lumenis, Inc., 454 F. Supp. 3d 107, 112 (D. Mass. 2020) (“Because that legal argument was raised

for the first time in a reply brief, it is considered waived for the purpose of the instant motion.”);

NExTT Sols., LLC v. XOS Techs., Inc., 113 F. Supp. 3d 450, 458 (D. Mass. 2015); Gold v. Wolpert, 876

F.2d 1327, 1331 n.6 (7th Cir. 1989) (“We note that Gold raised a new argument, … as well as new

factual matters for the first time in his reply brief. This he cannot do. It is well-settled that new

arguments cannot be made for the first time in reply. This goes for new facts too.”); Docusign, Inc. v.

Sertifi, Inc., 468 F. Supp. 2d 1305, 1307 (W.D. Wash. 2006) (declining to consider supplemental

declarations and arguments raised for the first time in a reply in support of a motion for a preliminary

injunction, including in support of plaintiffs’ irreparable harm argument, because “[i]t is well

established that new arguments and evidence presented for the first time in Reply are waived” and

“the declarations address issues which should have been addressed in the opening brief”).

        Instead of belatedly adding to their theories of harm at the preliminary-injunction stage,

Plaintiffs can raise their new theories and supporting facts in a later motion or brief. See Noonan, 723


                                                       2
          Case 3:20-cv-11765-MGM Document 26 Filed 10/15/20 Page 3 of 4



F. Supp. 2d at 349 (“Although this court will allow Anglo a full and fair opportunity to raise the

argument in a supporting memorandum to any timely filed future motion, the argument is waived as a

means to support the pending motion to dismiss.”); see also NExTT Sols., 113 F. Supp. 3d at 458 (new

argument “is considered waived for the purpose of the instant motion to dismiss although it may

appropriately be repeated in a future dispositive motion”).


Dated: October 15, 2020

                                               Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

DANE M. NARODE                                 LESLEY FARBY
Acting Associate General Counsel               Assistant Branch Director
BATINA WILLS WASHINGTON
                                               s/ Vinita B. Andrapalliyal.
Assistant General Counsel, Assisted            JAMES D. TODD, JR.
Housing and Civil Rights                       VINITA B. ANDRAPALLIYAL
YOLANDA A. BRUCE                               U.S. DEPARTMENT OF JUSTICE
Trial Attorney                                 Civil Division, Federal Programs Branch
                                               Ben Franklin Station
STEPHEN A. COBB
                                               P.O. Box 883
Trial Attorney
                                               Washington DC 20044
U.S. DEPARTMENT OF HOUSING                     (202) 514-3378
AND URBAN DEVELOPMENT                          (202) 305-0845
Of counsel                                     james.todd@usdoj.gov
                                               vinita.b.andrapalliyal@usdoj.gov

                                               Attorneys for Defendants




                                                   3
         Case 3:20-cv-11765-MGM Document 26 Filed 10/15/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE

         Pursuant to Fed. R. Civ. P. 5(b)(2)(E), Defendants effected service of this filing on all other
parties to these actions by filing it with the Court’s electronic filing system.

                                      s/ Vinita B. Andrapalliyal
                                   VINITA B. ANDRAPALLIYAL




                                                    4
